December 01, 2006


Ms. Kelly McClendon
203 East Cedar Street
Angleton, TX 77515
Ms. Shannon Tigner
221 N. Velasco
Angleton, TX 77515

RE:   Case Number:  06-0270
      Court of Appeals Number:  14-05-00281-CV
      Trial Court Number:  29559

Style:      IN THE INTEREST OF H.R.M.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Jerry    |
|   |Deere        |
|   |Mr. Ed Wells |